 OLIVE MECHANICAL CONTRACTORSOliveMechanical Contractors,Inc.andUnited As-sociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada,AFL-CIO, Local Union No.349. Case 39-CA-27979 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 14 May 1986 Administrative Law JudgeHarold B. Lawrence issued the attached decision.The General Counsel filed limited exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusionsand to adopt the recommendedOrder.'ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Olive Me-chanical Contractors, Inc., New Haven, Connecti-cut, its officers,agents, successors,and assigns,shall take the action set forth in the Order.1No exceptions werefiled to the judge's conclusion that the Respond-ent violated Sec. 8(aX5) and(1) of the Act. The GeneralCounsel exceptsonly to the judge's failure to includein the Ordera visitatorial clause au-thorizing the Board,for compliance purposes,to obtaindiscovery fromthe Respondent under the FederalRules of CivilProcedure under the su-pervisionof the UnitedStates court of appeals enforcingthisOrder.Under thecircumstancesof this case, we rinditunnecessary to includesuch a clause.PeterW. Gallaudet Esq.,for the General Counsel.Anthony M. Ciarlone,President (OliveMechanical Contrac-tors),of New Haven,Connecticut,for the Respondent.Robert M. Cheverie,Esq. (Ashcroft& Gerel),of Hartford,Connecticut,for the Charging Party.DECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.This case was heard by me at Hartford, Connecticut, on6 February 1986. The charge was filed 8 October 1985by United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the UnitedStatesand Canada, AFL-CIO, Local Union No. 349 (theUnion). On 18 November 1985 a complaintwas issuedwhich alleged that Respondent violated Section 8(axl)and (5) of the National Labor Relations Act (the Act) byrefusing to meet and bargain with the Union despite395written requests to do so made after the expiration, on 31July 1985,1 of a collective-bargaining agreement betweenRespondent and the Union; by implementingchanges inwages, rates of pay, hours of employment, and otherterms and conditions of employment, including cessationof health and welfare and pension contributions, withoutaffording the Union an opportunity to negotiate with re-spect to same; and by refusing to furnish payroll recordsrequested by the Union.The Respondent's president, Anthony Ciarlone, inter-posed an answer which, as modified at the hearing, insubstance admits the factual allegations but denies thatRespondent had committed any wrongdoing or statutoryviolation.The parties were afforded full opportunity to be heard,to call,examine,and cross-examinewitnesses, and to in-troduce relevant evidence. A posthearing brief has beenfiled by the General Counsel, and Respondent, which ap-peared at the hearing by its president, Anthony Ciarlone,without the aid of legal counsel, has filed posthearingstatementin the form of a letter.On the entire record, including my observation of thedemeanor of thewitnesses,and after consideration of thebrief filed by the General Counsel and the statement filedby Respondent, in letter form, I make the followingFINDINGS OF FACTI. JURISDICTIONThere is no issue concerning jurisdiction, Respondenthaving admitted the material facts alleged with respectthereto.At the pertinent times, Respondent, a Connecti-cut corporation based in New Haven, Connecticut, wasengaged in the construction industry as a mechanicalsubcontractor providing plumbing and heating services,and during the 12-month period ending 31 October, Re-spondent had provided services valued in excess of$50,000 to general contractors engaged in interstate com-merce. Accordingly, I find that Respondent was and isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act and that theUnion was and is a labor organization within the mean-ing of Section 2(5) of the Act.H. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts Adduced at the HearingThere is almost no dispute concerning the facts per-taining to the dealings between Respondent and theUnion. Respondent and the Union have been parties to asuccession of collective-bargaining agreements over aperiod of many years and the relations between themhave been good. However, in 1985 Respondent sufferedfinancial reverses and defaulted in payment of contribu-tions required to be made to certain union funds by thesubsisting collective-bargaining agreement.The Union,unable to effectuate collection, pulled its members offRespondent's jobs. The Union thereafter ascertained that1All dates hereinafter mentioned are in 1985 except as otherwisestated.281 NLRB No. 61 396DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent was continuing in business on other jobs andwas employing nonunion labor on the new work,at ratesof pay below union scale and without making contribu-tions as requiredby the collective-bargaining agreement.The collective-bargaining agreement expired on 31July. On 22 August the Union sent Respondent a writtenrequest to bargain on a new contract.Respondent didnot reply.On 23 September,having already been ap-proached by at least one nonunion current employee ofRespondentwho wished to join the Union, the Unionsent Respondent another request to bargain on a contractand, in addition,a request for inspection of Respondent'spayroll records for the period from and after 1 August.Respondent failed to comply with the request.Ciarlone had a simple and unequivocal explanation forfailing to respond to the Union's demands.He testifiedthat he has been operating on the very brink of bank-ruptcy and there simply was no point to his sitting downwith the Union because, despite his prounion sympathies,he was in no position to enter into any kind of an agree-ment with the Union.He could not pay the arrearages inthe contributions,and he assumed that untilhe did theUnion would not permit its members to return to workon his jobs.B. ConclusionThe evidence introduced by both sides establishes aclear case of failure and refusal to bargain.Respondent'srefusal to discuss its problems with the Union is not ex-cused by the fact that it prejudged the Union's responseto the presentationwhich it would make (assuming ar-guendo that that was really its reason). Respondent'spresident has in effect said that it will not negotiate withthe Union until conditions are such as are, in its ownjudgment,sufficientlypropitious for bargaining.Ciar-lone's own testimony thus establisheswillfulrefusal tobargain.Assuming that Ciarlone testified truthfully when he as-serted that he believed that entering into a contract withthe Union would be futile because it would destroy hisbusiness,such an argument furnishes no defense in thiscase.Had he actually negotiated on the basis that givingin to any of the Union's demands would have been im-possible, that would not have been good-faith bargainingin an attemptto reachan agreement.He would havebeen in violation of Section 8(a)(5) of theAct.ExcelsiorPet Products,276 NLRB 759 (1985). If that is so, thencertainly he violated the Act by refusing to talk to theUnion at all.Actually, Ciarlone presented no proof to support hisassertions regarding the dire economic straits of the busi-ness.Although the Board has recognized that unusualcircumstances ought to be taken into account in connec-tionwith the obligation to bargain,ithas defined suchcircumstances as situations so seriousthat the employer'scontinued existence as a viable business entity is in doubtand has insisted that evidence be presented to establishthe existence of such circumstances.A sharp decline inbusinessis not enough; proof must be presented that thevery existence of the company is in question.CustomSheet Metal Co.,243 NLRB 1102, 1110 (1979).I am not ignoring the difficulty of Respondent's finan-cial predicament.However,there is no inconsistency be-tween consideration of an employer's financial circum-stances and insistence on his adherence to his collective-bargaining obligations to the extent appropriate. Thetypes of circumstances which will excuse collective bar-gaining are extreme.They havebeen demonstrated, forexample, in cases involving an employer's attempt towithdraw from a multiemployer association which is ne-gotiating with a union:ithas been permitted in cases in-volving relocation outside the area;effortsto obtain helpfrom the union in an effort to surmount the employer'seconomic travails; status as a debtor-in-possession underthe Bankruptcy Act; and so forth.SeeU.SLingerieCorp.,170 NLRB 750 (1968).Ciarlone seeks to excusehis conduct on the bare assertion that he was sufferingeconomic hardship.That isnot enough.The terms and conditions of a collective-bargainingagreement remainin effect afteritsexpiration pendingthe negotiation of a new contractwitha union whichrepresents,or is presumed to represent,a majority of theemployees in the bargaining unit.Respondent was there-fore obligated to continue making deductions for theunion funds pursuant to the expired collective-bargainingagreement.The Union was entitled to inspect the payrollrecords to ascertain the amounts owing. Therefore, theUnion was clearly within its rights in demanding(1) thatRespondent negotiate, and (2)that the payroll recordsafter 1 August be disclosed. The Union presumptivelycontinued to have the same majority among the replace-ment hirees employed by Respondent that it had hadprior to its strike.I am therefore quickly led to the conclusion that Re-spondent violated Section 8(a)(1) and (5) of the Actwhen it refused to meet and bargain with the Union andwhen it implemented,without bargainingwith theUnion,changes in wages, rates of pay,and other termsand conditions of employment,and by refusing to furnishthe Union with information which the Union requested(the payroll records).The General Counsel took the position that, althoughno charge was broughtas a resultof it, Respondent hadviolated the Act in committing the initial default in pay-ment of contributions to the union health and welfareand pension funds which resulted in the strike, and wascommitting further violationof the Act, on which thepresent charge and complaint are based,by refusing tomake the contributions since expiration of the collective-bargaining agreement.The issue in this regard is whetherthe failure to make payment is something more than adefault in meeting the contractual obligations imposed bythe expired collective-bargaining agreement,which con-tinue into the posteffective era. Respondent concedes itsliability for the amount of the unpaid contributions, as-serting that the money was not there and that Respond-ent consequently defaulted in payment. The Union hasunsuccessfullydemanded inspection of the payrollrecords for the period after 1 August to determine theamount owingfor contributions to union funds. Theother violations of the Act which I have found to havebeen committed by Respondent compel an inference that OLIVE MECHANICAL CONTRACTORSmore is involved in its refusaltomake payment thansimple contractual default. The Board has acknowledged"that a breach of contract is notipso factoan unfair laborpractice."Oak Cliff-Golman Baking Co.,207NLRB1063, 1064 (1973). SeeUnited PackinghouseWorkers ofAmerica Local 49 (Wilson & Co.),89 NLRB 310 (1950),andAmerican Vitrified Products Co.,127NLRB 701(1960).Repudiation, however, is something else, andthere is no question that financial hardship does not justi-fy repudiation or modification of the terms of a collec-tive-bargaining agreement.Phoenix Air Conditioning,231NLRB 341 (1977);Inland Cities, 241NLRB 374, 379(1979), enfd. 618 F.2d 117 (9th Cir. 1980). Ciarlone's ces-sation of fund contributions is colored by his refusal toabide by other contractual and legal requirements, suchas a duty to furnish information needed by the Union inorder to function effectively. It is on an equal footingwith Ciarlone's deliberate circumvention of the Union inmatters pertaining to contract negotiations, wage rates,and hiring practices. Ciarlone's protestations of longtermunion sympathy do not conceal the unionanimus demon-strated by his antiunion behavior. InHenhouseMarketNo. 3 v. NLRB, 428F.2d 133 (8th Cir. 1970), enfg. 175NLRB 596 (1969), the Court commented (428 F.2d at137):The spirit of the National Labor Relations Act andthe more persuasive authorities stand for the propo-sition that, even after expiration of a collective bar-gaining contract, an employer is under an obligationto bargainwith the Union before he maypermissi-bly make any unilateral change in those terms, andconditions of employment comprising mandatorybargaining subjects within the meaning of Section8(d) of the Act.[I]t is clear that payments by petitioner into theUnion's health,welfare,and retirement benefitfunds fall within the ambit of that mandatory classi-fication. [Citations and footnotes omitted.]CONCLUSIONS OF LAW1.Olive Mechancial Contractors, Inc. is an employerengaged incommerce withinthemeaningof Section2(2), (6), and (7) of the Act.2.United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the UnitedStates andCanada, AFL-CIO, Local Union No. 349 is alabor organization within themeaningof Section 2(5) ofthe Act.3.The following employees of Respondent constitute aunit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act:All journeymen plumbers and pipefitters and ap-prentices employed by the Employer at' its NewHaven, Connecticut facility, but excluding all otheremployees, and guards, professional employees andsupervisorsas defined in the Act.4.Respondent violated Section8(a)(5) and(1) of theAct.397(a)By failing and refusing to meet and bargain withthe Union as the exclusive collective-bargaining repre-sentative of the employees in the above-described appro-priate unit.(b) By implementing changes in wages,rates of pay,hours of employment,and other terms and conditions ofemployment of employees in the unit.(c)By failing and refusing to furnish the Union withitspayroll records for the period from and after 1August 1985.(d) By failing and refusing to make contributions tounion funds as required by the collective-bargainingagreement.5.The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that Respondenthas engaged in unfairlabor practices, I find it necessary to order itto ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act. Re-spondent having refused to bargain collectively with theUnion representing its employees in the respects which Ihave indicated, I will recommend that Respondent be di-rected tonegotiatewith the Union,restorewages andworking conditions to the standards prescribedin the re-cently expired collective-bargainingagreement,furnishthe Union with its payroll records for the period since 1August, and make goodthe arrearagesin fund contribu-tions.In the recommended Order, I have provided for retro-active restoration of the terms and conditions of employ-ment to those which existed under the expired contract,in line with the well-settled principlethat such termsremain ineffect pending the negotiation of a new con-tract.No other provision is feasible herein because if res-toration were directed only as of the date of the Orderherein or as of some intermediate date, a precedentwould be set for awarding windfalls to deliberately recal-citrant employers, which would profit by their refusal tonegotiate until ordered to do so. I am cognizant of thepossibility, if not the likelihood, that compliance withsuch a direction may prove difficult or even beyond thecurrent financial capabilities of Respondent. This, how-ever, is a matter for negotiation between Respondent andthe Union. The feasibility of waiver or modification orother adjustment of Respondent's liabilitiesisa matterfor consideration by the parties, not by me. I am con-cerned only with Respondent's deliberateand egregiousviolations of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed22 If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided m Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-loses 398DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERThe Respondent, Olive Mechanical Contractors, Inc.,New Haven, Connecticut, its officers, agents, successors,and assigns, shall1.Cease anddesist from(a)Refusingtomeet and bargain collectively withUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStatesand Canada, AFL-CIO, Local Union No. 349 asthe exclusive collective-bargainingrepresentative of theemployees in the following appropriate unit:All journeymen plumbers and pipefitters and ap-prentices employed by the Employer at its NewHaven,Connecticut facility, but excluding all otheremployees, and guards, professional employees andsupervisors as defined in the Act.(b)Failing or refusing to furnish the Union with itspayroll records from and after 1 August 1985.(c) Implementing changes in wages, ratesof pay, hoursof employment and othertermsand conditions of em-ployment of employees in the unit from those prevailingprior to 1 August 1985.(d) In any like or relatedmanner failingto complywith its obligation to bargain collectively with the Unionin good faith.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)On request, meet with and bargain collectivelywith United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, Local Union No. 349concerningratesof pay, hours of employment, and otherterms andconditions of employment of employees in theunit.(b) Furnish the Union, with reasonable promptness, itspayroll records for the period from and after 1 August1985.(c) Restorewages,rates of pay, hours of employment,and other terms and conditions of employment to thelevelswhich prevailed under the collective-bargainingagreementwhich expired 31 July 1985, retroactive to 1August 1985.(d) Pay all sums owing for fund contributions as re-quired by the collective-bargaining agreement.(e)Post at its facilities at New Haven, Connecticut,copies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the officer incharge for Subregion 39, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receiptand maintainedfor 60 consecutive days in conspicuous places includings If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be takenby theRespond-ent to ensurethat the noticesare not altered,defaced, orcoveredby anyothermaterial.(f)Notify theofficer incharge forSubregion 39 inwriting within20 days fromthe dateof this Order whatsteps the Respondent has takento comply.APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelations Board hasfound that weviolated the National Labor Relations Act and has or-dered us to post and abideby this notice.WE WILL NOT refuse tomeet and bargaincollectivelywith United Association of Journeymen and Apprenticesof thePlumbing and PipefittingIndustry of the UnitedStates and Canada,AFL-CIO, Local Union No. 349 asthe exclusivecollective-bargainingrepresentative of theemployees in the followingappropriate unit:All journeymen plumbers and pipefitters and ap-prenticesemployed by the Employer at its NewHaven, Connecticut facility, but excluding all otheremployees,and guards,professional employees andsupervisors as definedin the Act.WE WILL NOT fail or refuse to furnish the Union withour payroll records from and after 1 August 1985.WE WILL NOTimplement changes in wages,rates ofpay, hours of employment, and other terms and condi-tions of youremploymentfrom those which existed on31 July 1985.WE WILL NOTin any like orrelatedmanner fail tocomply with our obligationto bargaincollectivelywiththe Unionin good faith.WE WILL, on request, meet with and bargain collec-tivelywith United Association of Journeymen and Ap-prentices of thePlumbing andPipefitting Industry of theUnited Statesand Canada,AFL-CIO, Local Union No.349 concerning rates of pay, hours of employment, andother termsand conditionsof your employment.WE WILL furnish the Union, with reasonable prompt-ness, our payroll records for the period from and after IAugust 1985.WE WILL make payment of allsums owingfor unionfund contributions in accordance with our collective-bar-gaining agreementwith the Union.WE WILL restorewages,rates of pay, hours of em-ployment, and othertermsand conditions of employmentto the levels which prevailed under the collective-bar-gaining agreementwhich expired 31 July 1985, retroac-tive to 1 August 1985.OLIVE MECHANICAL CONTRACTORS, INC.